HH,(jTl-0~>
Robert Allen Hamilton                        ]                      June 8,   2015
TDCJ-ID NO. 480977                           i
Carole S. Young Medical Facility         !
5509 Attwater Avenue                     j
Dickinson, Texas 77539                   {:;.

                     CAUSE NUMBER 50383 -          SID NUMBER 03096324


Dear Clerk:


     My attorney filed a Writ of Habeas Corpus in the Court of Criminal Appeals

on   a   actual   innocence ...claim, but I do not have the white card where it was

denied. Could you please     send me a           white card or the date it was denied.

I need this information.


     I wish to thank you for your time in this matter. I will be looking for

you response. If there is any charge please let me know.



                                                    Robert Alien Hamilton, Pro se
                                                    TDCJ-ID NO.   480977
                                                    Carole S. Young Medical Facility
                            Ar.twatsr ?Vvenue5509 Attwater Avenue
                                                    Dickinson, Texas 77539




                                                                           JW 112015

                                                                      A^Aco$ta,Glerk



                                         1       of 1.